BAGWELL V. STATE






NO. 07-99-0257-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 15, 2000



______________________________





PAUL AARON BAGWELL, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 252
ND
 CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;



NO. 66336; HONORABLE LEONARD J. GIBLIN, JR., JUDGE



_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

On February 24, 1994, appellant Paul Aaron Bagwell was indicted in Jefferson County of the felony offense of sexual assault of a child.  The indictment also alleged a prior felony conviction.  Pursuant to an agreed plea of guilt and judicial confession, the 252
nd
 Criminal District Court of Jefferson County deferred adjudication of guilt and placed appellant on community supervision.  On October 9, 1998, the State moved for revocation of appellant’s probation on the basis that he failed to report as required.  After a hearing, the trial court adjudicated appellant guilty on March 10, 1999, sentenced him to 20 years confinement in the Institutional Division of the Department of Criminal Justice and imposed a $1,000 fine in conformity with the plea agreement.  Appellant gave timely notice of appeal.

Appellant’s appointed counsel has filed a brief in which he certifies that after diligently searching the record, he is convinced that no reversible error exists and the appeal is without merit.  
See
 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and 
Gainous v. State
, 436 S.W.2d 137 (Tex.Crim.App. 1969).  We have also been furnished with a copy of a letter in which he notified appellant that after his review of the record and research of the law, he was convinced there was no reversible error.  Appellant’s attorney has notified appellant by letter of his right to review the record and to file a pro se brief if he desired to do so.  Appellant has not filed any brief in the four months since the letter from his attorney.  The attorney has also filed with this court a motion to withdraw as counsel, and his motion is granted.

We have also made our own careful examination of the record to determine if there are  arguable grounds which might support the appeal.  
See Stafford
 
v. State
, 813 S.W.2d 503, 511 (Tex. Crim.App. 1991).  We have found no such grounds and agree with counsel that the appeal is without merit and is, therefore, frivolous.  
Currie v. State
, 516 S.W.2d 684 (Tex.Crim.App. 1974); 
Lacy v. State
, 477 S.W.2d 577, 578 (Tex.Crim.App. 1972).



Accordingly, the judgment of the trial court must be, and is, affirmed.



John T. Boyd

 Chief Justice



Do not publish.